Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.18 Page 1 of 13




                   EXHIBIT A




                                                                 EXHIBIT A-1
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.19 Page 2 of 13




                                                                 EXHIBIT A-2
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.20 Page 3 of 13




                                                                 EXHIBIT A-3
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.21 Page 4 of 13




                                                                 EXHIBIT A-4
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.22 Page 5 of 13




                                                                 EXHIBIT A-5
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.23 Page 6 of 13




                                                                 EXHIBIT A-6
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.24 Page 7 of 13




                                                                 EXHIBIT A-7
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.25 Page 8 of 13




                                                                 EXHIBIT A-8
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.26 Page 9 of 13




                                                                 EXHIBIT A-9
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.27 Page 10 of 13




                                                                EXHIBIT A-10
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.28 Page 11 of 13




                                                                EXHIBIT A-11
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.29 Page 12 of 13




                                                                EXHIBIT A-12
Case 3:20-cv-00590-JAH-BLM Document 1-3 Filed 03/27/20 PageID.30 Page 13 of 13




                                                                EXHIBIT A-13
